UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1400



FREDERICK EPEYE NGUEA,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-251-505)


Submitted:   November 17, 2004         Decided:     December 20, 2004


Before LUTTIG and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, PC, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Linda S.
Wendtland, Assistant Director, Saul Greenstein, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Frederick Epeye Nguea, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   affirming,    without   opinion,      the   immigration

judge’s denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

            In   his   petition    for   review,   Nguea     challenges   the

immigration judge’s determination that he failed to establish his

eligibility for asylum.       To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented   was    so   compelling   that    no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                   We have

reviewed the evidence of record and conclude that Nguea fails to

show that the evidence compels a contrary result.            Accordingly, we

cannot grant the relief that he seeks.

            Additionally, we uphold the immigration judge’s denial of

Nguea’s request for withholding of removal. “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).       Because Nguea fails to show that he




                                    - 2 -
is eligible for asylum, he cannot meet the higher standard for

withholding of removal.*

          Accordingly, we deny the petition for review.     We also

deny Nguea’s motion for acceptance of supplemental documentation

and his motion for stay of removal.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                    PETITION DENIED




     *
      Nguea does not challenge the denial of his request for
protection under the Convention Against Torture in his petition for
review.

                                - 3 -